United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flemington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1744
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated July 26, 2007 and March 7, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a four percent impairment of each lower extremity for which he received a schedule award.
FACTUAL HISTORY
On October 2, 2004 appellant, then a 52-year-old distribution-window clerk, injured his
lower back while lifting flat mail tubs and bundles of newspapers. He began working restricted
duty. The Office accepted that he sustained an employment-related sprain/strain of the lumbar
region and lumbar radiculopathy. In a December 23, 2004 report, Dr. Mitchell K. Freedman, a
Board-certified osteopath specializing in rehabilitation medicine, noted a past medical history of
diabetes. He provided examination findings and diagnosed lumbar disc degeneration, spinal

stenosis with bilateral radiculopathy, peripheral polyneuropathy secondary to diabetes, and right
foot deformity, rule out tibialis posterior deformity.
Appellant filed a schedule award claim. In an August 31, 2006 report, Dr. David Weiss,
an osteopath, noted appellant’s report that he had been diagnosed with Charcot disease of the
right foot five years previously. Dr. Weiss diagnosed chronic post-traumatic lumbosacral stain
and sprain, bulging lumbar disc at L4-5, aggravation of preexisting quiescent osteoarthritis of the
lumbar spine, post-traumatic lumbar facet syndrome, and cumulative and repetitive trauma
disorder superimposed upon preexisting Charcot disease of the right foot. He advised that in
accordance with the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides),1 appellant had a 14 percent range of
motion deficit of the right ankle and a 3 percent right lower extremity sensory deficit to yield 17
percent right lower extremity impairment and a 4 percent sensory deficit of the left lower
extremity. By reports dated January 21 and 22, 2007, Dr. Thomas Duffield, Board-certified in
family medicine, noted his agreement with Dr. Weiss that appellant had a 4 percent left lower
extremity impairment and a 17 percent right lower extremity impairment. Dr. Duffield advised
that appellant’s Charcot deformity of the right foot resulted in pain and disability which was
exacerbated by long periods of standing at work.
In a November 6, 2006 report, an Office medical adviser reviewed the medical evidence.
He advised that it was not appropriate for Dr. Weiss to consider Charcot disease as part of the
schedule award as it was totally the result of appellant’s diabetes which was unrelated to his
employment injury. The Office medical adviser concluded that, as appellant had a Grade 2
sensory loss of each lower extremity, he had a four percent right lower extremity impairment and
a four percent left lower extremity impairment.
On January 16, 2007 appellant was granted a schedule award for a four percent
impairment of the left lower extremity and a four percent impairment of both the left and right
lower extremities, for 23.04 weeks of compensation, to run from August 31, 2006 to
January 20, 2007.
On January 22, 2007 appellant, through counsel, requested a hearing. By decision dated
April 6, 2007, an Office hearing representative remanded the case to the Office for further
development of the medical evidence.
Upon remand, the Office determined that a conflict in medical evidence had been created
between the opinions of Dr. Weiss and the Office medical adviser. It referred appellant to
Dr. Ronald B. Greene, Board-certified in orthopedic surgery, for an impartial medical evaluation.
In a July 10, 2007 report, Dr. Greene noted his review of the medical record and appellant’s
report that in 2000 he developed a right foot Charcot condition. He provided physical findings
and advised that, other than a diagnosis of lumbar sprain and strain, he disagreed with Dr. Weiss’
findings and conclusions, noting that his examination did not support findings of L5-S1
radiculopathy and that the electromyography and nerve conduction studies (EMG/NCS) analysis
did not rise to the level of diagnostic certainty. Dr. Greene advised that appellant had no
symptoms of spinal stenosis and that the Charcot foot was caused by diabetes, as were any lower
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

extremity sensory deficits. He diagnosed a chronic lumbar strain and advised that under the
A.M.A., Guides, appellant had no impairment as a result of the October 2, 2004 employment
injury.
In a July 26, 2007 decision, the Office found that appellant was not entitled to an
additional schedule award.
On December 3, 2007 appellant, through counsel, requested reconsideration arguing that
appellant’s preexisting Charcot deformity should be considered in his impairment rating. On
May 10, 2007 Dr. Raul P. Sala, a Board-certified physiatrist, conducted a lower extremity NCS
that he interpreted as normal. EMG of the lumbar paraspinals and both lower extremities
demonstrated findings consistent with a bilateral L4-L5-S1 lumbar radiculopathy. In a
December 28, 2007 report, an Office medical adviser agreed with Dr. Greene’s findings and
conclusions.
By decision dated March 7, 2008, the Office denied modification of the July 26, 2007
decision.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act2 and section 10.404 of
the implementing federal regulation,3 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides4 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.6 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides, supra note 1.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB
1287 (1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

Pamela J. Darling, 49 ECAB 286 (1998).

3

impairment originated in the spine.7 An impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized.8
Section 15.12 of the fifth edition of the A.M.A., Guides describes the method to be used
for evaluation of impairment due to sensory and motor loss of the extremities as follows. The
nerves involved are to be first identified. Then, under Tables 15-15 and 15-16, the extent of any
sensory and/or motor loss due to nerve impairment is to be determined, to be followed by
determination of maximum impairment due to nerve dysfunction in Table 15-17 for the upper
extremity and Table 15-18 for the lower extremity. The severity of the sensory or motor deficit
is to be multiplied by the maximum value of the relevant nerve.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that appellant has not established that he has greater than the four
percent for each lower extremity previously awarded. In a November 6, 2006 report, an Office
medical adviser agreed with Dr. Weiss’ finding of four percent impairments due to sensory
deficits in both lower extremities, and appellant was then granted a schedule award on that basis.
Office procedures provide that, in evaluating the loss of use of a scheduled member due
to an employment injury, the percentage is to include both employment-related impairments and
any preexisting impairment of the same member or function.12 In this case, Dr. Weiss awarded
appellant an additional 14 percent impairment of the right lower extremity due to loss of ankle
motion caused by a Charcot foot condition, apparently caused by appellant’s diabetes. While
Dr. Freedman, in his December 2004 report noted a past medical history of diabetes and a right
foot condition, and Dr. Weiss and Dr. Greene noted appellant’s report of this, there is no
contemporaneous medical evidence to show that either of these conditions predated the
October 2, 2004 employment injury. Upon submission of appropriate evidence that clearly
describes when appellant was diagnosed with diabetes and the Charcot foot condition, appellant
could be entitled to an increased schedule award.
7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

9

A.M.A., Guides, supra note 1 at 423.

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(3) (June 2003); see
Michael C. Milner, 53 ECAB 446 (2002).

4

CONCLUSION
The Board finds that appellant did not establish that he is entitled to a schedule award
greater than the four percent awarded for each lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 7, 2008 and July 26, 2007 be affirmed.
Issued: January 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

